DETAILED ACTION
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement submitted on 10/13/2020 has been considered by the Examiner and made of record in the application file.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Haraguchi (US 9,536,137 B2).

Consider claims 1, 15 and 16, Haraguchi discloses a road obstacle detection device comprising a processor that is configured to:
[claim 16: A non-transitory computer-readable storage medium for storing a road obstacle detection program for causing a computer to:  (col. 21, lines 49-56; also see claim 6 of Haraguchi)
estimate a semantic label for each pixel of an image (col. 9, lines 29-41; the determiner 16 performs labeling on the integrated image 45) using a classifier that has been learned in advance (col. 4, lines 45-57; Based on the feature data stored in the storage, the classification value calculator calculates a classification value from the normal window image. A neural network is used to calculate the classification value.) and generate a semantic label image; (figure 10 discloses the input/original image, classification image and the integration image)
reconstruct an original image from the generated semantic label image; and (abstract; An integrator integrates the classification image and a past classification image generated from a past input image input prior to the input image to generate an integrated image 45. A determiner determines whether the detection target is present in the input image based on the integrated image.)  
detect an obstacle on the road by comparing the original image and the reconstructed image.  (col. 5, lines 1-17; The integrator 15 integrates the classification image and past classification images to generate an integrated image. The past classification images are generated from two input images (past input images) received prior to the input image. That is, the integrated image is generated by integrating in time a current classification image and past classification images. The integrated image is generated by summing the values of the pixels of the classification image and the values of the pixels of the past classification images according to the pixel location. Based on the integrated image, the determiner determines whether a pedestrian is present in the input image. When the determiner 16 determines that a pedestrian is present in the input image, it generates a detection result image with a frame placed over the input image for indicating the presence of the pedestrian.)

Consider claim 2, Haraguchi discloses the claimed invention wherein the processor detects, as a road obstacle (read as pedestrian), a portion where a difference between the reconstructed image and the original image is equal to or greater than a predetermined threshold.  (col. 9, lines 32-42; The determiner performs labeling on the integrated image and then identifies areas of the integrated image that have pixels with values equal to or larger than a reference value. If the identified areas include an area larger than a predetermined size (candidate area), the determiner determines that a pedestrian is present in the candidate area. Based on the location of the candidate area, the determiner draws a frame indicating the location of the pedestrian in the input image and outputs the input image with the frame, i.e. a detection result image.)

Consider claims 3 and 4, Haraguchi discloses the claimed invention wherein extract a road region and a road neighborhood region (read as pixels in an area of the classification image), and detect a road obstacle in the region extracted.  (see figures 4 and 13)

    PNG
    media_image1.png
    688
    865
    media_image1.png
    Greyscale


Consider claims 5 and 6, Haraguchi discloses the claimed invention wherein the processor reconstructs an original image for each of the semantic labels or for each of a plurality of adjacent semantic labels.  (figure 10)

Consider claims 7 and 8, Haraguchi discloses the claimed invention wherein the processor is configured to: generate region summary data of each semantic label, and reconstruct an original image using the generated region summary data.  (col. 5, lines 1-25; past classification images)

Consider claims 9 and 10, Haraguchi discloses the claimed invention wherein the classifier is learned by deep learning, and the processor is configured to reconstruct the reconstructed image by using a semantic label image generated using an intermediate layer of the deep learning network and the generated semantic label image.  (col. 1, lines 20-23; To determine whether a target is present in an image, the object detection system uses algorithms with learning functions such as neural networks, Support vector machines, and pattern matching.)

Consider claims 11 and 12, Haraguchi discloses the claimed invention wherein the processor detects a candidate for a road obstacle by comparing the reconstructed image with the original image, calculates a degree of danger of the detected candidate, (read as likelihood a pedestrian is present) and detects the candidate with the degree of danger at least equal to a predetermined threshold as a road obstacle.  (col. 4, lines 48-55; A classification value indicates the likelihood that a pedestrian is present in the normal window image. A classification value increases as the possibility of a pedestrian being present in the window image increases, and approaches zero as the possibility of a pedestrian being present decreases.)

Consider claims 13 and 14, Haraguchi discloses the claimed invention wherein the processor is configured to: use a plurality of different reconstruction methods; and compare the reconstructed image reconstructed by using each of the plurality of different reconstruction methods with an original image, and detect a road obstacle based on each comparison result.  (col. 7, lines 17-20; The classification values may be calculated using, other than a neural network, various algorithms such as pattern matching and a support vector machine.)

Relevant Prior Art Directed to State of Art
Motoyama (US 2020/0272834 A1) is relevant prior art not applied in the rejection(s) above.  Motoyama discloses generating a local map by recognizing a plane in a 3D space constituting a movement-enabling region on the basis of normal direction information obtained from polarized images.

Conclusion
	Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
P.O. Box 1450
		Alexandria, VA 22313-1450

Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           

	Any inquiry concerning this communication or earlier communications from the  
Examiner should be directed to Bobbak Safaipour whose telephone number is (571) 270-1092. The Examiner can normally be reached on Monday-Friday from 9:00am to 5:00pm.    
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Ed Urban can be reached on (571) 272-7899. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or 703-305-3028.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/BOBBAK SAFAIPOUR/
Primary Examiner, Art Unit 2665